Order entered April 22, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00214-CV
                             No. 05-20-00404-CV

 CRAIG STEVEN MACKENZIE, 4825 JONES BRIDGE WOODS DRIVE,
           JOHNS CREEK, GEORGIA 30022, Appellant

                                      V.

 FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY AND
    FEDERATED NATIONAL INSURANCE COMPANY, Appellees

              On Appeal from the 101st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-11384

                                   ORDER

      Appellant appeals two separate summary judgment orders arising from the

same underlying lawsuit.   On the Court’s own motion, we CONSOLIDATE

appellate cause number 05-20-00404-CV into appellate cause number 05-20-

00214-CV. Henceforth, the parties shall file all documents under appellate cause

number 05-20-00214-CV.
      We DIRECT the Clerk of this Court to transfer the clerk’s record filed in

appellate cause number 05-20-00404-CV on April 2, 2020 into appellate cause

number 05-20-00214-CV.

      The reporter’s record is due on May 20, 2020 and shall be filed under

appellate cause number 05-20-00214-CV.

      We DIRECT the Clerk of this Court to send a copy of this order to Deputy

Official Reporter Terri Etekochay and all parties.



                                             /s/     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE